Citation Nr: 0941981	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for radiculopathy of 
the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1972 to December 
1975, and from September 2001 to September 2005.  

This matter is before the Board of Veterans' Appeals on an 
appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied claims for service 
connection for "lower back strain (lumbago)," degenerative 
disc disease L5/S1, and "chronic right radiculopathy 
L5/S1."  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In March 2009, the veteran was afforded a hearing before F. 
Judge Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The Veteran has a low back disability that was caused by 
his service.

2.  The Veteran does not have radiculopathy of the right 
lower extremity that was caused or aggravated by his service.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  Service connection for radiculopathy of the right lower 
extremity is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for 
a low back disability, and radiculopathy of the right lower 
extremity.  A review of the transcript of his hearing, held 
in March 2009, shows that he testified that he injured his 
back in about August 2002, when he was on duty in a boat on 
the Great Lakes that struck a large wave and knocked him to 
his knees.  He further testified, in essence, that he has had 
back symptoms since that time, to include radiculopathy of 
the right lower extremity.  

The Veteran's service treatment reports from his first period 
of active duty do not contain any relevant findings, and will 
not be further discussed.  

The claims files contain a number of nonservice-medical 
reports dated between 1988 and 1992 (i.e., the Veteran's 
first and second periods of active duty) from L.A.H., M.D.  
This evidence contains a number of reports showing treatment 
for back pain, with notations of disc bulging, degenerative 
disease, and chronic low back pain, and explicit references 
to an on-the-job injury, apparently in June 1989, for which 
he had filed a Workmen's Compensation claim.  

The Veteran's service treatment reports from his second 
period of active duty do not include an entrance examination 
report.  These records include private treatment reports 
which show that in August 2002, he was diagnosed with 
lumbosacral strain.  Associated magnetic resonance imaging 
(MRI) studies for the lumbar spine show that he was found to 
have discogenic disease, spondylolysis, hypertrophic facet 
arthopathy primarily at L5/S1.  Service treatment reports 
show that in September 2002, the Veteran was diagnosed with 
degenerative disc disease L5/S1, and a HNP (herniated nucleus 
pulposus) at L5/S1, OA (osteoarthritis) of the lumbar spine, 
and chronic low back pain.  Private treatment reports from 
Baptist Hospital, dated in January 2004, note that the 
Veteran had undergone consultation in September 2003 for back 
pain and right lower extremity symptoms following being in a 
"rough boat," and that "extended conservative measures as 
an outpatient" for treatment of back pain had failed to 
improve his condition.  These reports show that he underwent 
procedures that included posterior fusion at L5/S1 with 
Branigan cages (and other hardware), and excision of a 
central herniated nucleus pulposus at L5.  A Medical Board 
Report (MBR), dated in February 2005, states the following: 
the Veteran dated his back injury to an injury while in a 
small boat on the Great Lakes in 2002; he underwent low back 
surgery in January 2004; he continued to have moderate 
radicular pain on his "left" side; his current diagnosis 
was degenerative disc disease, L5/S1, status post lumbar 
arthrodesis; he is unable to fulfill his military duties.  

As for the post-second-period of active duty medical 
evidence, it consists of a VA examination report, dated in 
October 2007, which shows that the Veteran gave a history of 
sustaining a back injury aboard a boat in 2002 after it hit a 
wave.  The assessments included L5-S1 degenerative disc 
disease, resolved via surgery, and "no objective evidence to 
substantiate claim of radiculopathy at this point in time."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The 
Court has recently held that the presumption of soundness may 
only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  

An entrance examination report for the Veteran's second 
period of active duty is not of record.  Given the foregoing, 
the Veteran is entitled to a presumption of soundness at 
service entrance as to his lumbar spine.  Therefore, the 
Board must determine whether the presumption of soundness is 
rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. 
§ 1111; Cotant; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 
 
The Board finds that the evidence shows that a low back 
disorder clearly and unmistakably existed prior to service.  
Briefly stated, the reports from Dr. L.A.H., dated between 
1988 and 1989, show quite a few treatment for back pain, with 
notations of disc bulging and chronic low back pain, and 
explicit references to an on-the-job injury, apparently in 
June 1989, for which he had filed a Workmen's Compensation 
claim.  Given the foregoing, the Board therefore finds that 
there is clear and unmistakable evidence that a lumbar spine 
condition pre-existed service. The presumption of soundness 
at service entry is therefore rebutted.  See 38 U.S.C.A. § 
1111.  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board finds that there is not clear and unmistakable 
evidence to show that the Veteran's low back condition was 
not aggravated by service.  In this regard, the pre-active-
duty medical reports from Dr. L.A.H. contain findings 
suggestive of a significant lumbar spine disorder, to include 
findings of degenerative disease and chronic low back pain.  
The service treatment reports show treatment for back pain 
symptoms in September 2002, about one year after he began his 
second period of active duty, after encountering rough seas 
aboard a small boat.  At that time, he was noted to have 
degenerative disc disease, and arthritis of the spine.  It 
appears that his symptoms persisted, and in January 2004 he 
underwent extensive lumbar spine surgery.  Specifically, he 
underwent a fusion at L5/S1 with installation of hardware.  
The February 2005 MBR essentially states that he was unfit 
for duty due to his lumbar spine symptoms.  In summary, the 
Veteran did not receive any relevant treatment during the 
first year of his second period of active duty, he sustained 
an injury to his lumbar spine in September 2002 that 
eventually resulted in the need for an interbody fusion, and 
he was subsequently determined to be unfit for duty due to 
his low back symptoms.  There is no competent opinion of 
record to show that the Veteran's lumbar spine disability was 
not aggravated by his service.  Given the foregoing, the 
Board finds that the evidence is insufficient to show that 
the Veteran's lumbar spine disability clearly and 
unmistakably was not aggravated by his service.  Service 
connection for a lumbar spine disability is therefore 
warranted, and the claim is granted.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); Cotant; VAOPGCPREC 3- 2003.   

With regard to the claim for service connection for 
radiculopathy of the right lower extremity, the Veteran's 
service treatment reports (and associated private treatment 
reports) show that the Veteran complained of right lower 
extremity pain, and that it "feels as if" his right knee 
might buckle and his right foot drags.  These reports contain 
notations that included degenerative lumbar disease with 
right lower extremity symptoms, and sciatica.  A September 
2004 NVC/EMG (nerve velocity conduction/electromyography) 
report notes results "compatible with" chronic right L5/S1 
radiculopathy.  The Veteran's February 2005 MBR notes that he 
has experienced "significant improvement in his right leg 
pain" since his January 2004 surgery; this report does not 
contain a diagnosis of right lower extremity radiculopathy.  

The only relevant post-service medical evidence is an October 
2007 VA examination report, which shows complaints of right 
leg "achiness."  On examination, the Veteran's lower 
extremities had sensation and strength that were within 
normal limits.  The deep tendon reflexes in the lower 
extremities were equal.  There was no atrophy.  The report 
specifically states, "There are no objective findings of 
radiculopathy or polyneuropathy."  The assessments included, 
"No objective evidence to substantiate claim of 
radiculopathy at this point in time."  

The Board finds that service connection for radiculopathy of 
the right lower extremity is not warranted.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In this case, the Veteran 
had some right lower extremity symptoms during service.  
However, his symptoms are not shown to have resulted in a 
diagnosed disability.  Despite the indications of the 
presence of right lower extremity symptoms, he was not 
afforded a diagnosis of radiculopathy of the right lower 
extremity during service.  The only relevant post-service 
medical evidence is the October 2007 VA examination report.  
This report is dated about two years after separation from 
service, and it shows that the examiner clearly determined 
that the Veteran does not have right lower extremity 
radiculopathy.  In summary, the evidence does not show that 
the Veteran has the claimed condition.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.    

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that right 
lower extremity radiculopathy was caused by service.  In this 
case, when the Veteran's service and post-service medical 
records are considered (which indicate that the Veteran does 
not have right lower extremity radiculopathy), the Board 
finds that the medical evidence outweighs the Veteran's 
contentions.  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  With regard to the claim for 
service connection for a lumbar spine disability, as the 
Board has fully granted the Veteran's claim, the Board finds 
that a detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

With regard to the claim for service connection for right 
lower extremity radiculopathy, the notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September and October of 2006.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006) (in December 2007).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records, relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded an 
examination.  As he has been determined not to have right 
lower extremity radiculopathy, an etiological opinion is not 
required.  See 38 C.F.R. § 3.159(d).  The Board therefore 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  








ORDER

Service connection for a low back disability is granted.  

Service connection for radiculopathy of the right lower 
extremity is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


